
	

115 S2890 IS: To improve the prosecution of criminal offenses committed by juveniles on military installations, and for other purposes.
U.S. Senate
2018-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2890
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2018
			Mr. Cornyn (for himself, Mr. King, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To improve the prosecution of criminal offenses committed by juveniles on military installations,
			 and for other purposes.
	
	
		1.Relinquishment of legislative jurisdiction of criminal offenses committed by juveniles on military
			 installations
 (a)In generalIn the case of any military installation or portion of a military installation of which legislative jurisdiction of criminal offenses committed by juveniles is retained by the United States as of the date of the enactment of this Act, the Secretary concerned shall seek to relinquish to the State, Commonwealth, territory, or possession concerned legislative jurisdiction of such offenses such that the United States and the State, Commonwealth, territory, or possession, as the case may be, have concurrent legislative jurisdiction of such offenses.
 (b)Manner of relinquishmentLegislative jurisdiction shall be relinquished pursuant to subsection (a) in the manner provided in section 2683(a) of title 10, United States Code.
 (c)DeadlineThe Secretaries concerned shall, to the extent practicable, complete relinquishment of legislative jurisdiction pursuant to subsection (a) by not later than one year after the date of the enactment of this Act.
			(d)Reports
 (1)In generalNot later than 15 months after the date of the enactment of this Act, each Secretary concerned shall submit to Congress a report on the relinquishment of legislative jurisdiction pursuant to subsection (a).
 (2)ElementsThe report of a Secretary under this subsection shall include the following: (A)A list of the installations or portions of installations under the jurisdiction of the Secretary of which exclusive legislative jurisdiction of criminal offenses committed by juveniles is retained by the United States as of the date of the enactment of this Act.
 (B)A list of the installations or portions of installations listed pursuant to subparagraph (A) for which legislative jurisdiction was relinquished pursuant to subsection (a) as of the date that is one year after the date of the enactment of this Act.
 (C)A list of the installations or portions of installations listed pursuant to subparagraph (A) for which legislative jurisdiction was not relinquished pursuant to subsection (a) as of the date that is one year after the date of the enactment of this Act, and, for each such installation or portion of installation, the reasons why legislative jurisdiction was not so relinquished.
 (e)Secretary concerned definedIn this section, the term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. 2.Consideration of prosecution by Federal prosecutors of felony offenses committed by juveniles on military installations with concurrent Federal-State legislative jurisdiction when State prosecutors decline to prosecute (a)In generalIn accordance with such regulations as the Attorney General may prescribe, the Federal Government shall consider the prosecution of charges in each circumstance described in subsection (b).
 (b)Covered circumstancesA circumstance described in this subsection is any circumstance involving an alleged felony offense of a juvenile on a military installation for which legislative jurisdiction of such offense of the Federal Government is concurrent with legislative jurisdiction of such offense by a State, Commonwealth, territory, or possession in which—
 (1)a recommendation to bring charges is initially made to the prosecutor of the State, Commonwealth, territory, or possession concerned; and
 (2)the prosecutor of the State, Commonwealth, territory, or possession declines to bring charges. (c)Felony offense definedIn this section, the term felony offense means an offense punishable by a maximum term of imprisonment of more than one year.
			3.Annual reports on disposition of felony offenses committed by juveniles on military
			 installations
 (a)Annual reports requiredNot later than March 31 each year, each Secretary concerned shall submit to Congress a report on the disposition of alleged felony offenses committed by juveniles on military installations under the control of such Secretary, including installations in foreign countries, during the previous calendar year.
 (b)ElementsEach report under this section shall include, for the calendar year covered by such report, a list of the alleged felony offenses committed by juveniles on military installations under the control of the Secretary, aggregated by installation, and with the information for each alleged offense as follows:
 (1)Nature of the alleged offense. (2)Age and other appropriate data on the alleged offender, including the connection, if any, of the alleged offender to the Armed Forces.
 (3)Age and other appropriate data on each victim, including the connection, if any, of such victim to the Armed Forces.
 (4)Results of the investigation, if any, of the alleged offense by any military, Federal, State, or local law enforcement or criminal investigation organization.
 (5)If as a result of an investigation as described in paragraph (4), a determination was made not to recommend the bringing of charges against the alleged offender, whether to a Federal prosecutor or the prosecutor of a State, Commonwealth, territory, or possession, the justification for such determination.
 (6)If as a result of an investigation as described in paragraph (4), a determination was made to recommend the bringing of charges against the alleged offender to a prosecutor of a State, Commonwealth, territory, or possession, and such prosecutor declined to bring charges, the justification for lack of prosecution.
 (7)If as a result of an investigation as described in paragraph (4), a determination was made to recommend the bringing of charges against the alleged offender to a Federal prosecutor, whether or not the prosecutor subsequently met with the victim or victims as provided for in section 3771 of title 18, United States Code.
 (8)If a Federal prosecutor declined to bring charges against the alleged offender despite a recommendation for such charges as described in paragraph (7), the justification for lack of prosecution.
 (c)Coordination with Attorney GeneralThe Attorney General shall take appropriate actions to ensure that information on actions of Federal prosecutors that is required for purposes of paragraphs (7) and (8) of subsection (b) is submitted promptly to the Secretaries concerned for inclusion in the reports required by subsection (a).
 (d)DefinitionsIn this section: (1)The term felony offense means an offense punishable by a maximum term of imprisonment of more than one year.
 (2)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.  